DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 to 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on 10 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 to 6, 11 to 14, 19 to 24, 26, and 28 to 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claims 5 and 13 set forth a limitation of “based at least in part on the second ability and the first ability, sending the intent data to the second speech processing system”, which is not supported by the originally-filed Specification.  Generally, Applicants’ Specification, as originally filed, does not describe “sending” any intent data to the second speech processing system.  Instead, Applicants’ Specification, ¶[0065] - ¶[0067]: Figures 4B and 4C, only illustrates that a first speech processing system or a second speech processing system individually processes received audio data, and then a first natural language understanding component of the first speech processing system produces intent data or a second natural language understanding component of the second speech processing system produces intent data.  Applicants’ claim language implies that a first natural language understanding component of a first speech processing system produces the intent data and sends that intent data to the second speech processing system, but this is not supported by the Specification.  That is, each of the speech processing systems produces its own intent data, and does not “send” the intent data between the two speech processing systems.  The Specification, ¶[0064] - ¶[0065], describes speech processing manager 294 of system 120 as determining an intent or domain associated with audio data and selecting one of first speech processing system 292 and second speech processing system 292.  However, even if speech processing manager 294 were clearly described as enabling a handover from a first speech processing system 292 to a second speech processing system 292, there is never any communication between speech processing systems of a prior-determined intent.  The two speech processing systems are described as independently determining their own intents, and a handover mainly is directed to how responses are generated according to speech styles for the speech processing systems.  Applicants’ limitation of “sending the intent data to the second speech processing system”, then, represents new matter under 35 U.S.C. §112(a).
Claims 6 and 14 set forth limitations of “after detecting the first wakeword in the first audio data, causing output of a first indication associated with the first speech processing system” and “prior to causing output of the second audio data, causing output of a second indication associated with the second speech processing system”, which involve problems of new matter.  The Specification, as originally filed, does not expressly describe any “indicators” that include “a first indication” and “a second indication”.  This embodiment, at best, appears to be referring to one or more lights 308 to identify a speech processing system being used to provide output audio or perform a task as described at ¶[0059]: Figure 3.  However, this embodiment is not described in a context of “after detecting the first wakeword in the first audio data” and “prior to causing output of the second audio data”.  That is, a lighting up of lights 308 to ‘indicate’ which speech processing system is providing output audio or performing a task is not described as including any timing relationships of “after detecting the first wakeword” and “prior to causing output of the second audio data”.  The Specification is limited to supporting a limitation of “a first indication” when a first speech processing system is being used and “a second indication” when a second speech processing system is being used.  Applicants might contend that this is implied when there is a handover between speech processing systems, but the claimed embodiment is maintained to be not contemplated by the originally-filed Specification, and is new matter under 35 U.S.C. §112(a).
Claims 29 to 30 set forth limitations of “in response to detecting the first wakeword, causing the device to output light in a first color”, and “prior to causing the device to output the second audio data, causing the device to output light in a second color different from the first color”, which involves problems of new matter.  Here, the new matter problem is similar to that of claims 6 and 14.  The Specification, ¶[0059]: Figure 3, describes an embodiment of a light 308 being illuminated using a first color, e.g., blue, when a first speech processing system is being used, and a light 308 being illuminated in a second color, e.g., green, when a second speech processing system is being used.  However, operation of these lights is tied to which of the two speech processing systems is being used, and is not described in a context of a temporal relationship of “in response to detecting the first wakeword” and “prior to causing the device to output the second audio data”.  Conceivably, there might a handover of processing from a first speech processing system to a second speech processing system, but illumination of lights 308 is not described in a context of a handover of processing, and it is not necessarily a consequence that a light is lit in a second color “prior to causing the device to output the second audio”.  That is, light in a first color can just as well be output independently of detecting a wakeword, and a device could output light in a second color after outputting the second audio data, given that nothing is described for when lights of these colors are lit in the originally-filed Specification.  The limitations of causing the device to output light in a first color “in response to detecting the first wakeword” and causing the device to output light in a second color different from the first color “prior to causing the device to output the second audio data”, then, represent new matter under 35 U.S.C. §112(a).

Response to Arguments
Applicants’ arguments filed 14 October 2022 have been considered but are moot in view of new grounds of rejection, necessitated by amendment.
Applicants provide some fairly significant amendments to independent claims 5 and 13, provide amendments to claims 6, 14, 21, and 23, and add new claims 29 to 32.  Applicants state that these amendments, and their cancellation of claims 25 to 27, overcome the rejection for new matter under 35 U.S.C. §112(a).  Then Applicants present arguments directed against the prior rejection of independent claims 5 and 13 as being obvious under 35 U.S.C. §103 over Hart et al. (U.S. Patent No. 9,424,840) in view of Chen et al. (U.S. Patent Publication 2016/0035353).  Applicants argue that the prior art of record does not disclose or reasonably suggest ‘using a first speech processing system to determine intent data’ and ‘sending the intent data to a second speech processing system’.  Applicants contend that Hart et al. does not differentiate between first and second speech styles corresponding to first and second speech processing systems.  Moreover, Applicants state that Chen et al. does not teach processing first audio data using an NLU component of a first speech processing system to determine intent data and sending the intent data to a second speech processing system.  Instead, Applicants observe that Chen et al. only provides a platform to enable a conversational agent to ‘hand off’ a user conversation to another conversational agent.  Applicants allege that Chen et al. does not teach that response data generated by the second agent is used by the first agent to generate output in a speech style indicating output generated by the first agent.  
Generally, Applicants’ arguments are moot in light of new grounds of rejection under 35 U.S.C. §112(a).  The Office Action withdraws the obviousness rejection under 35 U.S.C. §103 pursuant to the amendments by Applicants.  These amendments do overcome the prior rejection under 35 U.S.C. §112(a), but a new rejection is now set forth under this provision as necessitated by amendment.  Applicants’ amendments appear to overcome the prior rejection under 35 U.S.C. §103, but this may be due at least in part to the presence of new matter in the limitation of “sending the intent data to the second speech processing system”.  There is no representation necessarily being made that the claims will be allowable over the prior art after eliminating the new matter.  Still, one may be able to make a reasonable argument that Hart et al. and Chen et al. do not disclose or teach a first speech processing system with a first natural language understanding component to determine intent data and a second speech processing system with a second natural language understanding component to determine intent data, in combination with the remaining limitations of the independent claims, and including “receiving, from the second speech processing system in response to intent data, first response data” and “generating, using the first response data and the first TTS component, second audio data corresponding to the first speech style”.  That is, Applicants’ claim language could be allowable after the new matter is removed, but cannot be determined to necessarily be allowable subject to a new search after the new matter is deleted.  
Applicants’ arguments for patentability are, at least in part, predicated on the limitation of “sending the intent data to the second speech processing system”, but this limitation is maintained to represent new matter under 35 U.S.C. §112(a).  Here, Applicants appear to have some interpretation of their invention as having a handover operation with a first speech processing system determining an intent with its natural language processing component and sending this intent to a second speech processing system.  However, this interpretation is not supported by the originally-filed Specification.  Instead, Applicants’ Specification, ¶[0065] - ¶[0067]: Figures 4B to 4C, only describes a first speech processing system and a second speech processing system as individually determining its own intent data with its own natural language understanding component 406 or 408, but never “sends” any intent data from a first speech processing system to a second speech processing system.  Apparently, Applicants’ embodiments posit two processing pipelines for a first speech processing system with a first natural language understanding component and a second speech processing system with a second natural language understanding component, but any ‘handover’ is added only as somewhat of an afterthought at ¶[0019] and ¶[0065] of the Specification, and a handover is being contemplated as a way of synthesizing responses in speech styles that is independent of determining an intent.  Applicants’ arguments for the limitations upon which patentability is predicated, then, do not have support in the originally-filed Specification.   
Moreover, claims 6, 14, and 29 to 30 raise their own issues of new matter as directed to the limitations of causing output of a first indication or a first light in a first color “after detecting the first wakeword in the first audio data”, and causing output of a second indication or a second light in a second color “prior to causing output of the second audio data” .  Generally, this embodiment appears to correspond to what is described at ¶[0059]: Figure 3 of the Specification, but there is no support for a timing of an indication or lights as occurring after a wakeword or before output of an audio response.  Mainly, Applicants’ Specification only associates causing lighted indications of a first color light when a first speech processing system is being used and causing lighted indications of a second color light when a second speech processing system is being used.  However, there is nothing that ties lighting these indications to a timing with a wakeword or an audio response.  The Specification, as originally filed, does not contemplate this claimed embodiment, and these limitations are new matter under 35 U.S.C. §112(a).
Applicants’ amendments necessitate these new grounds of rejection under 35 U.S.C. §112(a).  The rejection over the prior art is being withdrawn.  This Office Action is NON-FINAL.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Meaney et al., Meyers et al., and Sabbavarapu et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 7, 2022